DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 5 and 15 recite the following limitations in question: 
5. The physiological detection system as claimed in claim 1, wherein the window of interest is further configured to control a light emitting intensity of the light source wherein the window of interest is further configured to control a light emitting intensity of the light source by changing a drive current, a number of light sources being activated or a light source distance.
15. The physiological detection system as claimed in claim 11, wherein the focus length is further configured to control a light emitting intensity of the light source by changing a drive current, a number of light sources being activated or a light source distance.

The current application is filed as a continuation of application of application 14/825,272. The examiner does not see support in the original specification for the above recited limitations, i.e. wherein the focus length is further configured to control a light emitting intensity of the light source and/or wherein the window of interest is further configured to control a light emitting intensity of the light source. 
The window of interest corresponds to a pixel array, the specification indicates that the window of interest is used to select a pixel area. It is not clear as to how a selection of a pixel are control the light emitting intensity of the light source. As indicated in the specification and the newly introduced claim amendment, the light emitting intensity is controlled by a drive current, number of light sources being activated, and/or a light source distance, i.e. 3 parameters not related to the selection of the pixel array. It is not clear to the examiner how the window of interest, a selection of a pixel area, directly controls the light emitting intensity. The specification does not describe how the selection of a particular are adjusts the light emitting intensity. Once with ordinary skill in the art would not easily recognize the claimed concept of how adjusting a sensors pixel area would affect the amount of light emitting from the light source which is controlled by other factors described in the specification. 
The same rational applies to the claimed concept of focus length is further configured to control a light emitting intensity. The specification discloses that the focus length is adjusted by a motor. It is unclear as to how an adjustment of the focus length, via a motor, is used to control the light emitting intensity. 
In addition, the specification does not describe how the window of interest controls/changes a drive current, a number of light sources being activated, and/or a light source distance. 
	Such limitations are newly presented in the continuation application, and are considered to be new matter. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 5 and 15 recite the following limitations in question: 
5. The physiological detection system as claimed in claim 1, wherein the window of interest is further configured to control a light emitting intensity of the light source wherein the window of interest is further configured to control a light emitting intensity of the light source by changing a drive current, a number of light sources being activated or a light source distance.
15. The physiological detection system as claimed in claim 11, wherein the focus length is further configured to control a light emitting intensity of the light source by changing a drive current, a number of light sources being activated or a light source distance.

The newly presented claim language is not clear. The claims initially recite that light emitting intensity is controlled by the window of interest/focus length, then proceeds to indicated that the light emitting intensity is adjusted by changing a drive current, a number of light sources being activated or a light source distance. The claim does not clearly indicate what parameter controls the light emitting intensity as the window of interest and focus length are parameters that are not directly related to the claimed a drive current, a number of light sources being activated or a light source distance. As such, it is not clear as to what parameter actually controls the light emitting intensity, i.e. the window of interest/focus length, parameters that do not alter the light emitting intensity of a light source, or a drive current, a number of light sources being activated or a light source distance, i.e. parameters that would directly control the light emitting intensity of a light source. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 20140343383).

Regarding claim 1, Sato a physiological detection system (see Abstract, Fig. 6, and paragraph 0049), comprising: 
a physiological detection module (see Figs. 2a, 2b, 6, and 9 and paragraph 0050: measurement device/pulse oximeter) comprising: 
a light source configured to provide light to illuminate a skin region (see Figs. 2a, 2b, 6, and 9, and paragraph 0051-0052 and 0103: light source); 
an image sensor configured to detect light passing the skin region using a window of interest of the image sensor, which has pixels within a two-dimensional region of a part of a pixel array of the image sensor, and output an image signal (see Figs. 6 and 9 and paragraphs 0119-0127, 0130, and 0154: photodiode/image sensors for measuring light; and see Figs. 10A, 10B, and 11 and paragraphs 0118, 0120, 0154, and 0160: sensor pixels corresponding to the micro lens array, i.e. 2D region of pixels; and see paragraph 0138, 0150-0151, 0154, and 0170: valid measurement region/window of interest), and 
a first processor configured to calculate a first confident level according to the image signal and adjust the window of interest according to the first confident level (see paragraph 0138, 0150-0151, 0154, and 0170: valid measurement region/window of interest of the image sensor is automatically specified).

Regarding claim 2, Sato further discloses wherein the first confident level comprises at least one of an average brightness value and uniformity (see paragraph 0150: level associated with adjustment of the window of interest/specified minute region is based on a degree of similarity, i.e. a measure of uniformity).

Regarding claim 3, Sato further discloses wherein the first processor is configured to adjust a position and a size of the window of interest (see Fig. 10A and paragraphs 0150 and 0154).

Regarding claim 4, Sato further discloses wherein an emission wavelength of the light source is between 300nm and 940nm (see paragraph 0104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140343383) in view of Yamashita (US 2011/0190605) and Li (US 2015/0087924).

Regarding claim 6, Sato does not expressly disclose wherein the physiological detection module further comprises a transmission interface coupled to the first processor,
the first processor is further configured to generate an intensity variation signal according to a plurality of image signals, and
the transmission interface is configured to output the intensity variation signal.

Yamashita discloses a physiological detection module further comprises a first processor, the first processor is further configured to generate an intensity variation signal according to a plurality of image signals, and wherein the first processor is configured to output the intensity variation signal (see Fig. 23 and paragraphs 0114, 0221, 0223, and 0225: DSP 168 outputs biological signal, signal contains pulsing variations, signal is generated in response to light receiving element, i.e. signal corresponds to the plurality of image signals detected from light receiving element). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 
Sato and Yamashita do not expressly disclose a transmission interface coupled to the first processor and the transmission interface is configured to output data from the first processor. 

Li discloses a physiological detection system with a plurality of processors, a transmission interface coupled to the first processor, and the transmission interface is configured to output data from the first processor (see Fig. 1 and paragraphs 0015-0017: system includes a plurality of processors 11 and 13, first processor 11 has a transmission interface/USB to communicate with second processor 13, i.e. transmission interface configured to output data from the first processor). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Yamashita with the teachings of Li, i.e. using a transmission interface to establish communication between processing components, for the advantageous benefit of using conventional wired communication system to link processing components. 

Regarding claim 7, Sato does not expressly disclose wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate physiological characteristics according to the intensity variation signal.

Yamashita discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate physiological characteristics according to the intensity variation signal (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/microprocessing unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Li with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 

Regarding claim 10, Sato does not expressly disclose wherein the application module is selected from a group consisting of a portable electronic device, a wearable electronic device, a home appliance, a vehicle device and a medical device. 

Yamashita discloses wherein the application module is selected from a group consisting of a portable electronic device, a wearable electronic device, a home appliance, a vehicle device and a medical device (see Abstract, Fig. 22, and paragraph 0056 and 0217).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Li with the teachings of Yamashita, i.e. constructing the devices a wearable electronic device, for the advantageous benefit of using a device to continuously monitor a patient. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140343383) in view of Yamashita (US 2011/0190605), Li (US 2015/0087924), and Lisogurski (US 20130324856)

Regarding claims 8 and 9, Sato does not expressly disclose wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor configured to calculate a second confident level according to the intensity variation signal, and the window of interest is further adjusted according to the second confident level, and 
wherein the second confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio.

Yamashita discloses wherein the physiological detection system further comprises an application module coupled to the physiological detection module to receive the intensity variation signal, and the application module comprises a second processor (see Fig. 23 and 0220, 0222, and 0226: pulse rate computation circuit/microprocessing unit). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the teachings of Yamashita, i.e. using a multitiered processing setup, for the advantageous benefit of using a proven circuity setup for processing and analyzing physiological signals. 

Sato, Yamashita, and Li do not expressly disclose wherein the second processor is configured to calculate a second confident level according to the intensity variation signal, and the window of interest is further adjusted according to the second confident level, wherein the second confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio.

Lisogurski discloses a device with a processor is configured to calculate a confident level according to the intensity variation signal, and the window of interest is further adjusted according to the confident level, wherein the confident level comprises at least one of a PPG signal amplitude and a signal to noise ratio (see paragraphs 0039 and 0083-0088: discloses a processing device that adjust the gain of the system based on the signal detected by the light detector to use the full dynamic rage of the a/d converter while avoiding saturation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of Yamashita and Li with the teachings of Lisogurski, i.e. adjusting the detector gain dynamically to use the full dynamic range of the processing components, for the advantageous benefit of improving accuracy/sensitivity of the processing system. Once modified, the modification would result in adjusting the gain in the detection system of Sato, i.e. pixels of the previously discussed window of interest, to use the full dynamic range of the detection system. The modification would meet the limitations of the claimed invention as another processor, i.e. previously recited second processor, would make a second adjustment to the detection system to utilize the full dynamic rage of the system based on the PPG amplitude signals. 

Allowable Subject Matter
Claims 11-14, 16-17, and 19-20 are allowable.

As per claim 11, the prior art discloses the limitations discussed above. 
The prior art Yamashita (US 2011/0190605) also discloses a physiological detection system (see Abstract and Fig. 1a), comprising: 
a physiological detection module (see Abstract and Fig. 1a) comprising 
a light source configured to provide light to illuminate a skin region (see Abstract, Fig. 23, and paragraphs 0016 and 0113-0114: light emitting element configured to illuminate body/skin); 
an image sensor configured to detect light passing the skin region using a focus length and output an image signal, and a first processor configured to calculate a first confident level according to the image signal and adjust the focus length according to the first confident level (see Fig. 23 and paragraphs 0007 and 0214-0215 and 0219: light receiving element configured to detect light and output a signal, system adjusts focal distance, i.e. focal length, based on S/N ratio).

However, the prior art fails to disclose the claimed combination of a physiological detection system, comprising: 
a physiological detection module comprising: a light source configured to provide light to illuminate a skin region; an image sensor configured to detect light passing the skin region using a focus length and output an image signal; a first processor configured to calculate a first confident level according to the image signal and adjust the focus length according to the first confident level; and 
an application module, coupled to the physiological detection module to receive an intensity variation signal, and comprising a second processor configured to calculate a second confident level according to the intensity variation signal, and the focus length is further adjusted according to the second confident level.

Dependent claim 12-14, 16-17, and 19-20 are allowable due to their dependency upon allowable independent claim 11. 

Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Dependent claim 15 would be allowable if rewritten or amended to overcome the outstanding 112 Claim Rejections due to its dependency upon allowable independent claim 11. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verkruijsse (US 20140275880) discloses a physiological detection system that adjust a window of interest. 
Chan (US 20060072118) discloses a 2D pixel array. 

Response to Arguments
Applicant's arguments have been fully considered. 

Applicant argues that the prior 112 Claim Rejections of claims 5 and 15 are improper and the specification supports the currently claimed subject matter. Applicant supports this argument highlight information in the specification that indicates that at least one signal source parameter AP is further configured to control a light emitting intensity of the light source module and that the at least one signal source parameter AP is selected from a group consisting of an exposure time, a gain value, a window of interest (WOJ), a focus length and a light receiving phase. 
This statement is a generic statement that indicates that at least one of the parameters can control a light emitting intensity, not a specific statement that a window of interest or a focus length is configured to control a light emitting intensity. The generic statement does not equate to clear support for the claim limitations at issue. 
As indicated above, the current application is filed as a continuation of application of application 14/825,272. The examiner does not see support in the original specification for the above recited limitations, i.e. wherein the focus length is further configured to control a light emitting intensity of the light source and/or wherein the window of interest is further configured to control a light emitting intensity of the light source. 
The window of interest corresponds to a pixel array, the specification indicates that the window of interest is used to select a pixel area. It is not clear as to how a selection of a pixel are control the light emitting intensity of the light source. As indicated in the specification and the newly introduced claim amendment, the light emitting intensity is controlled by a drive current, number of light sources being activated, and/or a light source distance, i.e. 3 parameters not related to the selection of the pixel array. It is not clear to the examiner how the window of interest, a selection of a pixel area, directly controls the light emitting intensity. The specification does not describe how the selection of a particular are adjusts the light emitting intensity. Once with ordinary skill in the art would not easily recognize the claimed concept of how adjusting a sensors pixel area would affect the amount of light emitting from the light source which is controlled by other factors described in the specification. 
The same rational applies to the claimed concept of focus length is further configured to control a light emitting intensity. The specification discloses that the focus length is adjusted by a motor. It is unclear as to how an adjustment of the focus length, via a motor, is used to control the light emitting intensity. 
	Such limitations are newly presented in the continuation application, and are considered to be new matter. 
	The examiner recommends for the applicant to provide additional details in relation to how the adjustment of the claimed parameter, i.e. a focus length or window of interest, directly controls a light emitting intensity. While it is true that one may adjust or determine a particular light emitting intensity that would correspond to a focus length or window of interest, it is unclear to the examiner as to how an adjustment of either parameter would directly control an intensity of a light source, especially since the specification clearly indicated that the intensity of the light source is controlled via other parameters, such as a drive current. 
	Applicant argues that Sato only describes a temporal region of interest that is different from the claimed feature using a window of interest which has pixels within a two-dimensional region of a part of a pixel array of the image sensor. The examiner respectfully disagrees. The prior art Sato discloses adjusting a valid measurement region/window of interest. The claim does not narrow the recited window of interest in a manner that would distinguish itself from the prior art Sato. The examiner recommends for the applicant to amend the claim language in a manner that would reflect the differences between the window of interest of the applicant’s invention from the window of interest disclosed in Sato. 
	In addition, the prior art Sato disclosed the amended limitation fo wherein the window of interest corresponds to pixels within a two-dimensional region of a part of a pixel array of the image sensor (see Figs. 6 and 9 and paragraphs 0119-0127, 0130, and 0154: photodiode/image sensors for measuring light; and see Figs. 10A, 10B, and 11 and paragraphs 0118, 0120, 0154, and 0160: sensor pixels corresponding to the micro lens array, i.e. 2D region of pixels; and see paragraph 0138, 0150-0151, 0154, and 0170: valid measurement region/window of interest). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865